Latham, J. (concurring).
I concur with the opinions of my colleagues, Justices Hopkins and Mabtuscello. It should be noted that the appellants’ property is zoned for residential use *247and they desire to develop it accordingly. Under the inhibiting language of the amendment under attack, they may be barred from such conforming development for as long as 18 years. In my opinion a governmental freeze for such a conceivable lengthy duration is arbitrary and unreasonable and constitutes a taking of land without just compensation; and is thus prohibited by our Federal and State Constitutions (cf. Averne Bay Constr. Co. v. Thatcher, 278 N. Y. 222).